Exhibit 10.1

THIRD AMENDMENT TO STOCK PURCHASE AGREEMENT

THIS THIRD AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”) is entered
into and effective as of November 8, 2018 (the “Effective Date”), by and among
Cambium Learning Group, Inc., a Delaware corporation (the “Purchaser”), Edcity
Holding Inc., a Florida corporation (“Edcity”), VSS VKidz LLC, a Delaware
limited liability company (“VSS”, and together with Edcity, the “Sellers”, and
each, a “Seller”), VKidz Holdings Inc., a Delaware corporation (the “Company”),
and VSS, solely in its capacity as Representative (as defined in the Purchase
Agreement (as defined below)) (the “Representative”). Capitalized terms used but
not otherwise defined in this Amendment shall have the respective meanings
ascribed to such terms in the Purchase Agreement.

WHEREAS, the Company, the Sellers, the Purchaser and the Representative are
parties to that certain Stock Purchase Agreement, dated as of May 13, 2018 (as
amended, the “Purchase Agreement”), as amended by that certain First Amendment
to Stock Purchase Agreement, dated as of June 6, 2018, by and among the Company,
the Sellers, the Purchaser and the Representative, and as further amended by
that certain Second Amendment to Stock Purchase Agreement, dated as of
October 12, 2018, by and among the Company, the Sellers, the Purchaser and the
Representative;

WHEREAS, pursuant to Section 10.8 of the Purchase Agreement, at any time prior
to the Closing, whether before or after receipt of the Purchaser Required Vote,
if applicable, the parties to the Purchase Agreement may modify or amend the
Purchase Agreement by written agreement executed and delivered by duly
authorized officers of the respective parties to the Purchase Agreement; and

WHEREAS, the parties to the Purchase Agreement desire to amend certain
provisions of the Purchase Agreement in accordance with the terms set forth
herein and therein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Amendments to the Purchase Agreement. The Purchase Agreement is hereby
amended as follows:

(a) The definitions of “Exchange Ratio”, “Purchaser Shares” and “Share Price”
set forth in Section 1.1 of the Purchase Agreement are hereby deleted in their
entirety.

(b) The following defined terms set forth in Section 1.2 of the Purchase
Agreement are hereby deleted in their entirety: “Base Equity Consideration” and
“Reduction Amount”.

(c) Section 2.2(a) of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following text:



--------------------------------------------------------------------------------

“(a) The aggregate consideration to be paid by the Purchaser to the Sellers,
which shall be allocated among the Sellers in accordance with the Consideration
Schedule, for the sale and transfer of the Shares to the Purchaser, as further
described in Section 2.1, upon the terms and subject to the conditions of this
Agreement, and on the basis of the representations, warranties and agreements
contained herein, shall be an amount in cash (such amount, the “Closing
Consideration”) equal to: (i) $77,533,000, plus (ii) the Estimated Working
Capital Excess (if any), minus (iii) the Estimated Working Capital Shortfall (if
any), minus (iv) the Estimated Retention Expenses, minus (v) the amount of
Estimated Transaction Expenses that constitute Excess Transaction Expenses,
minus (vi) the Escrow Amount, minus (vii) the Representative Amount, minus
(viii) the aggregate Option Cancellation Amount due to the holders of In the
Money Subject Stock Options pursuant to Section 2.5.”

(d) Section 2.2(b)(i) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following text:

“(i) The Purchaser shall pay, or cause to be paid, by wire transfer of
immediately available funds to the respective account or accounts designated by
each Seller in writing, to the Sellers the Closing Consideration in accordance
with a consideration schedule, which shall be prepared in good faith and
delivered to the Purchaser by the Representative not less than three Business
Days prior to the Closing (the “Consideration Schedule”). The Consideration
Schedule shall include each of the following: (A) the calculation, which shall
be consistent with the Estimated Closing Reports, of the Closing Consideration
pursuant to this Section 2.2, (B) the portion of the Closing Consideration to be
paid to each Seller, and (C) the calculation of the Option Cancellation Amount
for each holder of In the Money Subject Stock Options pursuant to Section 2.5.”

(e) Section 2.2(b)(iv) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following text:

“(iv) The Purchaser shall pay, or cause to be paid, by wire transfer of
immediately available funds to the account or accounts designated by the Company
in writing, sufficient funds such that the Company shall be able to pay the
aggregate Option Cancellation Amount due to the holders of In the Money Subject
Stock Options, subject to, and in accordance with, the terms of Section 2.5.”

(f) Section 2.3(b)(iii) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following text:

“(iii) [Reserved.]”

(g) The second sentence set forth in Section 2.5 of the Purchase Agreement is
hereby deleted in its entirety and replaced with the following text:

 

2



--------------------------------------------------------------------------------

“Prior to the Closing, the board of directors of the Company shall take all
actions necessary such that all Stock Options that are outstanding immediately
prior to the Closing (“Subject Stock Options”) (i) are fully vested in advance
of the Closing in accordance with the terms of the Company Stock Compensation
Plans and (ii) shall be forfeited prior to the Closing or, solely in the case of
Subject Stock Options that are In the Money Subject Stock Options, if the
holders thereof execute and deliver, prior to the Closing, an option
cancellation agreement in form and substance reasonably acceptable to the
Purchaser (each, an “Option Cancellation Agreement”), cancelled in exchange for
the right to receive, as promptly as practicable following the Closing Date (but
in no event later than the second regular payroll date after the Closing), a
cash payment (without interest and less such amounts as are required to be
withheld or deducted under applicable Tax Law with respect to the making of such
payment) with respect thereto not to exceed the aggregate Option Cancellation
Amount, payable to the holders of In the Money Subject Stock Options as set
forth in the Consideration Schedule.

(h) The third sentence set forth in Section 2.5 of the Purchase Agreement is
hereby deleted in its entirety.

(i) The fourth sentence set forth in Section 2.5 of the Purchase Agreement is
hereby deleted in its entirety and replaced with the following text:

“For purposes of this Agreement:

(i) the term “Option Cancellation Amount” shall mean, for a Subject Stock Option
covering a specified number of shares of Class C Stock outstanding immediately
prior to the Closing, an amount equal to the product of (A) the number of shares
of Class C Stock covered by such Subject Stock Option immediately prior to the
Closing, and (B) the excess, if any, of (x) the Value per Share, over (y) the
exercise price of such Subject Stock Option (subject to equitable adjustment in
the event of a reclassification, recapitalization, split-up, combination,
exchange of shares or readjustment, or a stock dividend affecting the Company
Common Stock);

(ii) the term “In the Money Subject Stock Options” means Subject Stock Options
for which (A) the Value per Share, exceeds (B) the exercise price of such
Subject Stock Option (subject to equitable adjustment in the event of a
reclassification, recapitalization, split-up, combination, exchange of shares or
readjustment, or a stock dividend affecting the Company Common Stock);

(iii) the term “Out of the Money Subject Stock Options” means all Subject Stock
Options that are not In the Money Subject Stock Options; and

(iv) the term “Value per Share” means the quotient of (A)(i) $77,533,000, plus
(ii) the Estimated Working Capital Excess (if any), minus (iii) the Estimated
Working Capital Shortfall (if any), minus (iv) the Estimated Retention Expenses,
minus (v) the amount of Estimated Transaction Expenses that constitute Excess
Transaction Expenses, minus (vi) the Escrow Amount, minus (vii) the Seller’s
Preference Amount, divided by (B) the total number of shares of Company Common
Stock on a Fully Diluted Basis immediately prior to the Closing.

 

3



--------------------------------------------------------------------------------

(j) Section 3.8 of the Purchase Agreement is hereby deleted in its entirety and
replaced with the following text:

“Section 3.8 [Reserved.]”

(k) Section 3.9 of the Purchase Agreement is hereby deleted in its entirety and
replaced with the following text:

“Section 3.9 [Reserved.]”

(l) Section 5.4 of the Purchase Agreement is hereby deleted in its entirety and
replaced with the following text:

“Section 5.4 [Reserved.]”

2. Miscellaneous.

(a) Except as expressly provided herein or any side letters executed by the
parties pursuant to the Purchase Agreement, all of the terms, conditions and
other provisions of the Purchase Agreement are hereby ratified and confirmed and
shall remain unchanged and in full force and effect in accordance with their
respective terms. Any reference to the Purchase Agreement in any instrument or
document shall be deemed a reference to the Purchase Agreement as amended
hereby. In the event of any conflict or inconsistency between the provisions of
the Purchase Agreement and the provisions of this Amendment, the provisions of
this Amendment shall control.

(b) This Amendment, together with the Purchase Agreement and any side letters
thereto, constitute the entire agreement among the parties hereto and thereto
and supersedes all prior agreements and understandings, whether written or oral,
relating to the subject matter hereof and thereof.

(c) This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York without regard to the conflicts of law
rules thereof.

(d) This Amendment may be executed in one or more counterparts (including by
facsimile or electronic .pdf submission), each of which shall be deemed an
original, and all of which shall constitute one and the same agreement and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered (by telecopy, portable document format (.pdf) or
otherwise) to the other parties, it being understood that the parties need not
sign the same counterpart.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

PURCHASER: CAMBIUM LEARNING GROUP, INC. By:  

/s/ Barbara Benson

Name:   Barbara Benson Title:   Chief Financial Officer

[Signature Page to Third Amendment to Stock Purchase Agreement]



--------------------------------------------------------------------------------

SELLER: EDCITY HOLDING INC. By:  

/s/ John Edelson

Name:   John Edelson Title:   President COMPANY: VKIDZ HOLDINGS INC. By:  

/s/ John Edelson

Name:   John Edelson Title:   President

[Signature Page to Third Amendment to Stock Purchase Agreement]



--------------------------------------------------------------------------------

SELLER: VSS VKIDZ LLC By:  

/s/ David F. Bainbridge

Name:   David F. Bainbridge Title:   Authorized Signatory REPRESENTATIVE: VSS
VKIDZ LLC By:  

/s/ David F. Bainbridge

Name:   David F. Bainbridge Title:   Authorized Signatory

[Signature Page to Third Amendment to Stock Purchase Agreement]